

117 HR 5494 IH: Protect Peaceful Protests Act
U.S. House of Representatives
2021-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5494IN THE HOUSE OF REPRESENTATIVESOctober 5, 2021Mr. Lieu (for himself and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Energy and Commerce, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo limit the extent to which certain Federal law enforcement agencies may be permitted to conduct law enforcement functions in a jurisdiction without the approval of such jurisdiction, and for other purposes.1.Short titleThis Act may be cited as the Protect Peaceful Protests Act.2.Law enforcement authority(a)Powers of enforcement personnelSection 508(a)(5) of the Controlled Substances Act is amended to read as follows:(5)perform such law enforcement duties as the Attorney General may designate as necessary to enforce the controlled substances laws of the United States, which shall not include any law enforcement duty that does not relate to, arise from, or supplement investigations of matters concerning drugs..(b)U.S. Marshals Service powers and dutiesSection 566(c) of title 28, United States Code, is amended by inserting after the period at the end the following: The United States Marshals Service may not deputize a law enforcement officer of a State (or any unit of local government within a State), Indian tribe, territory, or the District of Columbia, unless pursuant to a request by the chief executive of the appropriate State, Indian tribe, territory, or the District of Columbia. The United States Marshals Service may not deputize any other law enforcement officer of the Federal Government, unless pursuant to a request by the chief executive of the appropriate State, Indian tribe, territory, or the District of Columbia..(c)Law enforcement authority of Secretary of Homeland SecuritySection 1315(b) of title 40, United States Code, is amended—(1)in paragraph (1), by striking The Secretary and inserting Subject to paragraph (3), the Secretary; and(2)by adding at the end the following:(3)ProtestsThe Secretary may not designate additional employees of the Department of Homeland Security as officers and agents for duty in connection with the protection of property owned or occupied by the Federal Government, or persons on the property, in any area in which protest activity is occurring, unless pursuant to a request by the chief executive of the appropriate State, Indian tribe, territory, or the District of Columbia. This paragraph shall not apply to the designation of employees transferred to the Department of Homeland Security from the Office of the Federal Protective Service of the General Services Administration pursuant to the Homeland Security Act of 2002..